DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on July 16, 2019.
Claims 1-15 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference(s) US 5912746 A (Cilke) is a general background reference(s) covering scanning images on a medium;
Reference(s) US 6668718 A1 is a general background reference(s) covering a printing machine for printing a substrate web, which printing machine comprises at least one printing module;
Reference(s) US 774525 (Kim) is a general background reference(s) covering an automatic scanning method and apparatus and a computer-readable storage which stores a computer program; 
Reference(s) US 8988740 (Loi)  is a general background reference(s) covering a method of scanning and an apparatus thereof. In particular, the invention pertains to a method of scanning using an area sensor; 
Reference US 20050073732 A1 (Benedicto) is pertinent to (or related to) systems and methods for scanning media (see Fig. 1-2, 4 and the paragraphs cited and discussed below).
Reference(s) US 2007/0146819 (Kai) is a general background reference(s) covering one or more techniques for controlling a scanner device that allows a user to specify an image area to be scanned at a slant with respect to a predetermined reference direction on a pre-scanned image and to acquire an image in the specified area in a manner rotated to be parallel to the reference direction; 
Reference(s) US 20090180162 (Cornell) is  pertinent to a printer having a scanner and more particularly relates to a scanner with one or more image capture modules being operative to capture a stream of non-archival images in a capture zone;
Reference(s) US 20120268800 (Tsai)  is a general background reference(s) covering systems and methods for scanning documents, and particularly relates to systems and methods for scanning documents using multiple image sensors.
Reference(s) JP-2014230211A (Suzuki)  is pertinent to an automatic preview technique enabling flexible edition processing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto et al. (U.S. Pub. No. 2005/0073732 A1, hereinafter as “Benedicto”), and further in view of Inoue et al. (U.S. Pub. No. 2017/0085746 A1, hereinafter as “Inoue”).
With regard to claim 1, the claim is drawn to a system for scanning a printed medium, the system (see Benedicto, i.e. in Fig. 1 and in para. 10, disclose a scanning system) comprising:
a horizontal supporting pane to accommodate the printed medium which is to be scanned (see Benedicto, i.e. in Fig. 1 and in para. 11, disclose the scanning unit 102 comprises a platen 106 on which media to be scanned may be positioned);
a plurality of sensors arranged in an array beneath the supporting pane (see Benedicto, i.e. in Fig. 1-3, disclose the scanning modules 108 and 110, and para. 11 discloses that “…a final scanning module 108 that is used for final, high-resolution scanning, and a dedicated preview scanning module 110 that is used for capturing relatively low-resolution preview images for the purpose of performing image pre-processing. Example embodiments for the scanning modules 108 and 110 are described below in relation to FIGS. 2 and 3”; also in fig. 2 and para. 21, discloses that “[0021] The image sensor 226 may comprise a two-dimensional photosensor array (e.g., two-dimensional CCD), or a linear photosensor array (e.g., linear CCD) in cases in which the sensor is laterally and/or axially translated to enable scanning of the entire platen 202..”); 
a sensing engine (see Benedicto, i.e. in Fig. 1, disclose the controller 160) to: 
a platen 106 on which media to be scanned may be positioned, a final scanning module 108 that is used for final, high-resolution scanning, and a dedicated preview scanning module 110 that is used for capturing relatively low-resolution preview images for the purpose of performing image pre-processing”; also see Fig. 4, steps 402 and etc.);
correlate the position of the printed medium with respect to a specified scan area setting, the scan area setting being indicative of size of a target medium (see Benedicto, i.e. in Fig. 4, steps 406-408, and in para. 31-32, disclose that “[0031] With reference to decision block 408, it is determined whether any such user commands have been received. If not, flow continues down to block 412 described below. If so, however, flow continues to block 410 at which the image device 100, and more particularly the image processor 112 of the device, stores data pertinent to the received command(s).  [0032] At this point, all data pertinent to performing the final scanning of the media has been received. Therefore, by way of example, all information related to the copy type, document size, document skew, document zones, cropping, scanning resolution, etc. has been received and may be applied when, as indicated in block 412, the media is scanned using the final scanning module 108. Because the final scanning module 108 comprises a high-resolution image sensor, the scanned image will typically have a resolution higher than that of the preview image (even if the user selected a relatively low resolution for the final scan)…”; also in para. 2, discloses that “…For instance, processing related to automatic copy type automatic document size detection, automatic skew detection, zoning analysis, and so forth may be performed…”); and
generate preview of an outline of the printed medium with respect an outline of the target medium based on the correlated position of the printed medium (see Benedicto, i.e. in Fig. 4, steps 410-414 and in para. 32-33, disclose that “…[0032] At this point, all data pertinent to performing the final scanning of the media has been received. Therefore, by way of example, all information related to the copy type, document size, document skew, document zones, cropping, scanning resolution, etc. has been received and may be applied when, as indicated in block 412, the media is scanned using the final scanning module 108. Because the final scanning module 108 comprises a high-resolution image sensor, the scanned image will typically have a resolution higher than that of the preview image (even if the user selected a relatively low resolution for the final scan). Regardless, the scanning is conducted relative to any information obtained from the pre-processing (block 406) and/or to the command(s) received from a user (block 410). …”).
The teachings of Benedicto do not explicitly disclose the aspect relating to the claimed limitations of “detect position of the printed medium present on the supporting pane based on physical distance of the printed medium with each of the plurality of sensors”. 
However, Inoue discloses an analogous invention relates to an image processing apparatus and an image processing method.  More specifically, in Inoue, i.e. in Fig. 1 and in para. 39, discloses that “[0039] Accordingly, the upper left angle of the document 203 is read as if placed on not an original position but a position at an equal distance on the line 209 viewed from a left end of the sensor device 102A (i.e., the origin of the read image when a scanning direction of the sensor device is from left to right). The read image is stored in the first storage unit (the image memory) 104”. 

With regard to claim 2, the claim is drawn to the system as claimed in claim 1, wherein the array of the plurality of sensors is two dimensional and extends in a plane beneath the supporting pane (see Inoue, i.e. in Fig. 1, sensor device 102A – 102D).
With regard to claim 7, the claim is drawn to the system as claimed in claim 1, wherein each of the plurality of sensors is one of capacitive based proximity sensor and a photoelectric based proximity sensor (see Benedicto, i.e. in fig. 2 and in para. 21, discloses that “[0021] The image sensor 226 may comprise a two-dimensional photosensor array (e.g., two-dimensional CCD), or a linear photosensor array (e.g., linear CCD) in cases in which the sensor is laterally and/or axially translated to enable scanning of the entire platen 202…”).
With regard to claim 8, the claim is drawn to the system as claimed in claim 1, wherein the digitized printed medium is rendered onto the target medium (see Benedicto, i.e. in para. 10, discloses that “The imaging device 100 is at least capable of scanning media. In addition, 
With regard to claim 9, the claim is drawn to a method comprising:
ascertaining presence of a printed medium atop a supporting pane fitted onto an enclosed housing of a scanning system using a plurality of sensors arranged in an array beneath the supporting pane (see Benedicto, i.e. in Fig. 1 and in para. 11, disclose the scanning unit 102 comprises a platen 106 on which media to be scanned may be positioned, further disclose the scanning unit with housing 102 as illustrated in Fig. 1 and etc.; in addition, in para. 18 and 21, further disclose “[0021] The image sensor 226 may comprise a two-dimensional photosensor array (e.g., two-dimensional CCD), or a linear photosensor array (e.g., linear CCD) in cases in which the sensor is laterally and/or axially translated to enable scanning of the entire platen 202…”);
estimating position of the printed medium present on the supporting pane based on proximity of the printed medium with each of the plurality of sensors (see Benedicto, i.e. in Fig. 1 and in para. 11, disclose the preview scanning module 110 for scanning and detecting where the printed medium is located by disclosing that “….The scanning unit 102 comprises a platen 106 on which media to be scanned may be positioned, a final scanning module 108 that is used for final, high-resolution scanning, and a dedicated preview scanning module 110 that is used for capturing relatively low-resolution preview images for the purpose of performing image pre-processing”; also see Fig. 4, steps 402 and etc.);
whether any such user commands have been received. If not, flow continues down to block 412 described below. If so, however, flow continues to block 410 at which the image device 100, and more particularly the image processor 112 of the device, stores data pertinent to the received command(s).  [0032] At this point, all data pertinent to performing the final scanning of the media has been received. Therefore, by way of example, all information related to the copy type, document size, document skew, document zones, cropping, scanning resolution, etc. has been received and may be applied when, as indicated in block 412, the media is scanned using the final scanning module 108. Because the final scanning module 108 comprises a high-resolution image sensor, the scanned image will typically have a resolution higher than that of the preview image (even if the user selected a relatively low resolution for the final scan)…”; also in para. 2, discloses that “…For instance, processing related to automatic copy type detection (black and white versus color), automatic document size detection, automatic skew detection, zoning analysis, and so forth may be performed…”); and
generating an outline preview of the printed medium with respect to an outline of the target medium based on the correlated position of the printed medium (see Benedicto, i.e. in Fig. 4, steps 410-414 and in para. 32-33, disclose that “…[0032] At this point, all data pertinent to performing the final scanning of the media has been received. Therefore, by way of example, all information related to the copy type, document size, document skew, document zones, cropping, scanning resolution, etc. has been received and may be applied when, as indicated in block 412, the media is scanned using the final scanning module 108. Because the final scanning module 
The teachings of Benedicto do not explicitly disclose the aspect relating to the claimed limitations of “estimating position of the printed medium present on the supporting pane based on proximity of the printed medium with each of the plurality of sensors”. 
However, Inoue discloses an analogous invention relates to an image processing apparatus and an image processing method.  More specifically, in Inoue, i.e. in Fig. 1 and in para. 39, discloses that “[0039] Accordingly, the upper left angle of the document 203 is read as if placed on not an original position but a position at an equal distance on the line 209 viewed from a left end of the sensor device 102A (i.e., the origin of the read image when a scanning direction of the sensor device is from left to right). The read image is stored in the first storage unit (the image memory) 104”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benedicto to include the limitation(s) discussed and also taught by Inoue, regarding to the aspects relating to “estimating position of the printed medium present on the supporting pane based on proximity of the printed medium with each of the plurality of sensors”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benedicto by the teachings of Inoue, and to incorporate the limitation(s) discussed and also taught by Inoue, thereby “…a skew angle of a document 
With regard to claim 11, the claim is drawn to the method as claimed in claim 9, wherein the specified scan area corresponds to standardized paper sizes for the target medium (see Benedicto, i.e. in para. 2, 29, 32 and etc, disclose “automatic document size detection”; also, in Inoue, i.e. para. 22, discloses that “the image processing apparatus 100 is a large-sized scanner capable of reading a sheet (a document) exceeding, for example, an A3 sheet size by the sensor device group 102”).
With regard to claim 14, the claim is drawn to a non-transitory computer-readable medium comprising instructions executable by a processing resource to; ascertain presence of a printed medium atop a supporting pane of a scanning system, wherein the scanning system further comprises an array of sensors beneath the supporting pane; estimate position of the printed medium present on the supporting pane based on proximity of the printed medium with the sensors; correlate the position of the printed medium in relation to a specified scan area setting, the scan area setting being indicative of size of a target medium on which the printed medium is to be printed; and generate control instruction for rendering an outline preview of the printed medium with respect to an outline of the target medium based on the correlated position of the printed medium (instant claim is similarly rejected for at least the rationales set forth in discussions of claims 1 and 9 above, also incorporated by reference herein; in addition, in Inoue, i.e. in para. 111, discloses that “[0111] Aspects of the present invention can be also realized by supplying a storage medium storing a program code of software for realizing the functions of the above-described exemplary embodiments (for example, steps illustrated in the above-described flowcharts) to a system connected to the image processing apparatus or the image processing . 


Claims 3-6, 10, 12 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over teachings of Benedicto and Inoue as applied to claim1 above, and further in view of Link et al. (U.S. Pub. No. 2013/0155448 A, hereinafter as “Link”).
With regard to claim 3, the claim is drawn to the system as claimed in claim 1, wherein each of the plurality of sensors are to generate a voltage signal corresponding to the physical distance of the each of the plurality of sensors from an edge of the printed medium.
The teachings of Benedicto and Inoue do not explicitly disclose the aspects relating to “wherein each of the plurality of sensors are to generate a voltage signal corresponding to the physical distance of the each of the plurality of sensors from an edge of the printed medium”. 
However, Link discloses an analogous invention relates to multi -page document scanning, and more particularly to a user interface for correcting detected exception conditions (see Link, i.e. para. 2). More specifically, in Link, i.e. in claim 6, for example, discloses that “The scanning system of claim 4 wherein the image sensor is the multi-page sensor, and wherein the scanned page is analyzed to detect page edges or shadows”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Benedicto and 
With regard to claim 4, the claim is drawn to the system as claimed in claim 1, wherein the sensing engine is to further: obtain voltage signals from each of the corresponding plurality of sensors; and estimating position of an edge of the printed medium based on the obtained voltage signals (see Link, i.e. in claim 6, disclose that “… wherein the image sensor is the multi-page sensor, and wherein the scanned page is analyzed to detect page edges or shadows”). 
With regard to claim 5, the claim is drawn to the system as claimed in claim 4, wherein the sensing engine is to further generate an outline of the printed medium based on estimated positions of the edge and other edges of the print medium (see Link, i.e. in Fig. 4 and in para. 76, disclose the teachings of generating a “flashing outline” around the stick-on note 530, by disclosing “[0076] In various embodiments, additional information can be presented on the user interface screen 500. In some embodiments, graphical elements can be overlaid on the front side image 520 or the back side image 525 that highlight the location that the exception was detected a flashing outline can be drawn around the stick-on note 530 to indicate that this is the location where the multi-page feed was detected”). 
With regard to claim 6, the claim is drawn to the system as claimed in claim 1, further comprising a display unit to: receive the outline preview of the printed medium and the outline of the target medium: and display the outline preview overlaying the outline of the target medium (see Link, i.e. in Fig. 4 and in para. 76, disclose the teachings of generating a “flashing outline” around the stick-on note 530, by disclosing “[0076] In various embodiments, additional information can be presented on the user interface screen 500. In some embodiments, graphical elements can be overlaid on the front side image 520 or the back side image 525 that highlight the location that the exception was detected within the scanned document to help identify the exception to the scanner operator. For example, a flashing outline can be drawn around the stick-on note 530 to indicate that this is the location where the multi-page feed was detected”).
With regard to claim 10, the claim is drawn to the method as claimed in claim 9, wherein the estimating the position of the printed medium further comprises: measuring a voltage signal generated by each of the plurality of sensors in response to sensing of an edge of the printed medium; and determining the position of the printed medium based on measured voltage signal generated by each of the plurality of sensors (see Link, i.e. in claim 6, for example, discloses that “The scanning system of claim 4 wherein the image sensor is the multi-page sensor, and wherein the scanned page is analyzed to detect page edges or shadows”). 
With regard to claim 12, the claim is drawn to the method as claimed in claim 9, wherein the generating the outline preview comprises:  receiving the outline preview of the printed medium and the outline of the target medium; and displaying the outline preview a flashing outline can be drawn around the stick-on note 530 to indicate that this is the location where the multi-page feed was detected”).
With regard to claim 15, the claim is drawn to the non-transitory computer-readable medium as claimed in claim 14, further comprising instruction to estimate position of an edge of the printed medium based on stage signals obtained from each of the corresponding sensors (see Link, i.e. in claim 6, for example, discloses that “The scanning system of claim 4 wherein the image sensor is the multi-page sensor, and wherein the scanned page is analyzed to detect page edges or shadows”). 

Allowable Subject Matter
With regard to Claim 13, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 13, the closest prior arts of record, Benedicto, Inoue and Link, do not disclose or suggest, among the other limitations, the additional required limitation of “the method as claimed in claim 12, the method further comprising: on displaying, determining whether the outline preview and the outline of the target medium intersect at a point; and based on the determining, generating one of an audio or visual alert for a user”.  These additional features in combination with all the other features required in the claimed invention are neither taught nor suggested by teachings of Benedicto, Inoue and Link. 
Therefore, claim 13 is objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tachibana (U.S. Pat/Pub No. 9,866,708) disclose an invention relates to an original reading apparatus which detects double feed of originals, a method for controlling the same, and a storage medium. 

The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675